COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00540-CR


Terrell Lloyd Sr. a/k/a Terrell Lloyd      §   From the 372nd District Court

                                           §   of Tarrant County (1291790D)

v.                                         §   January 10, 2013

                                           §   Per Curiam

The State of Texas                         §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.



                                        SECOND DISTRICT COURT OF APPEALS



                                        PER CURIAM
                          COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00540-CR


TERRELL LLOYD SR.                                                       APPELLANT
A/K/A TERRELL LLOYD

                                          V.

THE STATE OF TEXAS                                                            STATE


                                      ------------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

      Appellant Terrell Lloyd Sr. a/k/a Terrell Lloyd attempts to appeal from the

trial court’s judgment convicting him of unauthorized use of a vehicle and

sentencing him to two years’ confinement pursuant to a plea agreement. The

trial court’s certification of his right to appeal states that this “is a plea-bargain

case, and the defendant has NO right of appeal.”



      1
       See Tex. R. App. P. 47.4.

                                           2
      On November 15, 2012, this court notified appellant about the statement

on the trial court’s certification and informed him that unless he or any party

desiring to continue the appeal filed with the court, on or before November 26,

2012, a response showing grounds for continuing the appeal, the appeal may be

dismissed. See Tex. R. App. P. 25.2(d), 44.3. We received responses from

Appellant on November 20 and November 27, but neither shows grounds for

continuing the appeal. Therefore, we dismiss the appeal. See Tex. R. App. P.

25.2(d), 43.2(f).



                                                PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 10, 2013




                                      3